226 F.2d 309
Application of Eugene BURWELL for Writ of Habeas Corpus.
Misc. No. 461.
United States Court of Appeals Ninth Circuit.
July 7, 1955.

John Adams, Jr., and R. J. Reynolds, San Francisco, Cal., for Eugene Burwell.
Edmund G. Brown, Atty. Gen., Clarence E. Linn, Asst. Atty., Gen., for State of California.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Burwell, Appealing from a judgment of the United States District Court for the Northern District of California, Denying him a writ of habeas corpus, petitions this court to grant him a certificate of probable cause for his appeal.


2
The court has no power to grant such a certificate.  28 U.S.C. § 2253.


3
The petition is ordered dismissed.